Citation Nr: 0007458	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-08 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a rupture of the right kidney.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The veteran had honorable periods of active service from 
February 1944 to May 1945 and from October 1950 to February 
1952.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for a correct disposition of this claim.

2.  The veteran has no current residuals from an in-service 
rupture of the right kidney.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of a kidney rupture have not been met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 
4.115, 4.115a, and 4.115b, Diagnostic Code 7599-7502 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the appellant has presented 
claims which are not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
such claim.  Generally, an allegation that a service-
connected disability has increased in severity is sufficient 
to establish well groundedness.  Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  Likewise, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, such that no further assistance to 
the appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.

In adjudicating well grounded claims, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
clam is in relative balance with the weight of the 
"negative" evidence against the claim.  The veteran 
prevails in either event.  However, if the weight of the 
evidence is against the veteran's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran an appropriate VA 
examination.  There is no indication of additional medical 
records that the RO did not obtain.  Sufficient evidence is 
of record to properly rate the veteran's service-connected 
disability.  Therefore, no further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific disorder. The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1 and 4.2 (1998).  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

The veteran's service-connected disorder is residuals of a 
rupture of the right kidney.  Residuals of a renal rupture do 
not have a specific diagnostic code.  When a veteran is 
diagnosed with an unlisted condition, it must be rated under 
a closely related disease or injury where the affected 
functions, anatomical location, and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1999).  Under current 
evaluative criteria, which have remained unchanged during the 
pendency of this claim, the veteran's service-connected 
disorder is rated analogous to chronic nephritis under 
Diagnostic Code 7599-7502.

Evaluations for chronic nephritis are rated according to the 
level of renal dysfunction.  The current zero percent 
(noncompensable) disability rating requires renal dysfunction 
with albumin and casts with a history of acute nephritis; or, 
noncompensable hypertension under Diagnostic Code 7101. 38 
C.F.R. § 4.115a, Ratings of the genitourinary system - 
dysfunctions, Renal dysfunction (1999).  A 30 percent 
disability rating for renal dysfunction requires constant or 
recurring albumin with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101.  Id.

A 60 percent disability rating is warranted for renal 
dysfunction where there is constant albuminuria with some 
edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  Id.  An 80 percent disability rating is warranted 
for renal dysfunction where there is persistent edema and 
albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss or limitation of exertion.  
Id.  A 100 percent disability rating is warranted for renal 
dysfunction where regular dialysis is required or more than 
sedentary activity is precluded from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg%; 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  Id.

The use of the word "or" in the above rating criteria 
provides an independent basis for that particular evaluation 
rather than an additional requirement.  Drosky v. Brown, 10 
Vet. App. 251, 255 (1997).  The veteran need only prove the 
existence of any one of those criteria to satisfy the 
requirement for that particular evaluation.

The critical question in this case is whether the veteran 
currently has any compensable residuals of the rupture of his 
right kidney while in service.  The Board concludes that he 
does not.  No medical professional has rendered an opinion 
that the veteran currently has residuals of the in-service 
kidney rupture.  The veteran has testified that he has had 
pain in the right flank for over fifty years, subcostal in 
the area where he was cement from a bunker while in service.  
According a March 1998 VA examination, he has had no 
significant physical restraints except for pain, which 
occasionally flares up, producing some decreased flexion at 
the waist.  Several VA examinations showed that the abdomen 
was soft without masses or organomegaly.  No flank masses 
were found.  Ultrasound of the kidneys revealed no evidence 
of obstruction.  No renal cyst was found, and there was no 
hydronephrosis or renal calculus identified.  Imaging over 
the urinary bladder was unremarkable.  A VA physician 
assessed the veteran's September 1998 renal ultrasound as 
normal.  Laboratory data showed that urea nitrogen, 
creatinine, albumin and alkaline phosphate were all within 
normal limits.  Diagnosis was a history of right kidney 
trauma and flank pain etiology, perhaps secondary to a 
neuralgia from previous trauma.  

In light of the above, the Board cannot conclude that the 
veteran's current kidney symptoms warrant a higher 
(compensable) rating.  Specifically, the veteran does not 
exhibit constant or recurring albumin with hyaline and 
granular casts or red blood cells, or transient or slight 
edema or hypertension at least 10 percent disabling under DC 
7101, symptoms required for a 30 percent rating under 
38 C.F.R. § 4.115a (1999).  While there are complaints of 
pain, it is not shown to be objectively present, and is not 
shown to cause functional limitations.  He has been assigned 
a 10 percent rating for the right flank pain.  Other pain 
associated with the disorder at issue has not been shown.  
Further, none of the symptoms required for any of the higher 
ratings are present.  Therefore, the preponderance of the 
evidence is against assignment of a compensable disability 
rating for residuals of right renal contusion.  

Although the Board has considered the veteran's testimony 
from an August 1998 personal hearing held before the RO that 
he experiences pain as a result of his disability, an 
extraschedular evaluation is not warranted, since the 
evidence does not show that the residuals of the kidney 
rupture present an unusual or exceptional disability picture.  
38 C.F.R. § 3.321(b)(1).  Significantly, the veteran's kidney 
disorder has not required frequent periods of 
hospitalization.  There is no credible, competent evidence 
indicating a greater degree of functional loss attributable 
to the kidney disorder than that commensurate with the 
noncompensable evaluation currently assigned.  Therefore, the 
regular schedular standards adequately compensate the veteran 
for any adverse industrial impact caused by the residuals of 
his right kidney rupture.

There is no reasonable doubt on this issue that could be 
resolved in the veteran's favor.



ORDER

An increased (compensable) rating for residuals of a right 
kidney rupture is denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

